OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 21, 1961 under the name of Gerald Leibowitz.
In this proceeding to discipline the respondent for professional misconduct, he was charged with eight allegations of misconduct. The Referee sustained the following charges of misconduct: (1) failing to properly communicate with his clients in that he did not return telephone calls, attend appointments or see to the effective return of a file to his clients upon request (charge three, subd 3) and (2) neglecting a legal matter entrusted to him, paying that client a sum of money in consideration of the client’s withdrawal of *647the complaint the client filed against respondent with the petitioner Grievance Committee, and failing to properly file a retainer statement with the Judicial Conference (charge seven).
The Referee failed to sustain, inter alia, an allegation charging respondent with failing to co-operate with the petitioner Grievance Committee, the Joint Bar Association Grievance Committee for the Second and Eleventh Judicial Districts and the Nassau County Bar Association Grievance Committee in their respective investigations of the complaints herein (charge eight). The respondent has moved to confirm in part and disaffirm in part the report of the Referee. The petitioner has submitted an affidavit in opposition to the motion.
After reviewing all of the evidence, we are in agreement with the Referee’s sustaining of subdivision 3 of charge three, and charge seven. However, we disagree with the Referee’s failure to sustain charge eight. We find ample evidence of respondent’s failure to co-operate. The remaining charges should be dismissed.
The respondent’s motion to confirm in part and disaffirm in part the Referee’s report is granted only to the extent that charges one, two, three (subds 1, 2 and 4), four, five and six are not sustained and said motion is otherwise denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances raised by respondent. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Hopkins, J.P., Lazer, Gibbons, Rabin and Cohalan, JJ., concur.